 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CHARLES FAULTRY,                                 No. 2:18-cv-1850 KJM AC P
12                        Plaintiff,
13             v.                                         ORDER
14       J. SAECHAO, et al.,
15                        Defendants.
16

17            Plaintiff has filed a “motion for discovery,” identifying several matters that he seeks in

18   discovery. See ECF No. 23. However, court authorization is not required to pursue discovery.

19   Discovery requests should be served only on opposing parties (or third parties, by authorized

20   subpoena if necessary).1 Plaintiff’s routine discovery requests, and defendants’ responses to

21   them, should be filed with the court only if plaintiff is dissatisfied with the responses and seeks

22   relief pursuant to the Federal Rules of Civil Procedure. In other words, discovery requests

23   between the parties shall not be filed with the court unless, and until, they are at issue on a motion

24   to compel.

25
     1
26     Plaintiff’s discovery requests may include the following: (1) requests for admission (yes-or-no
     statements of fact) directed to each defendant, see Fed. R. Civ. P. 36; (2) up to twenty-five
27   interrogatories (questions) directed to each defendant, see Fed. R. Civ. P. 33; and (3) requests for
     copies of documents, electronically stored information, or other tangible evidence directed to
28   each defendant, see Fed. R. Civ. P. 34.
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for discovery, ECF No.
 2   23, is denied without prejudice.
 3   DATED: June 6, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
